
	
		I
		112th CONGRESS
		1st Session
		H. R. 2435
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Paulsen) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To allow individuals to choose to opt out of the Medicare
		  part A benefit and to allow individuals opting out of such benefit to be
		  eligible for health savings accounts.
	
	
		1.Allowing individuals to
			 choose to opt out of the Medicare part A benefit
			(a)In
			 generalAny individual who is
			 otherwise entitled to benefits under part A of title XVIII of the Social
			 Security Act may elect (in such form and manner as may be specified by the
			 Secretary of Health and Human Services) to opt out of such entitlement.
			 Notwithstanding any other provision of law, in the case of an individual who
			 makes such an election, such individual—
				(1)may (in such form
			 and manner as may be specified by the Secretary) subsequently choose to end
			 such election and opt back into such entitlement (in accordance with a process
			 determined by the Secretary) without being subject to any penalty;
				(2)shall not be
			 required to opt out of benefits under title II of such Act as a condition for
			 making such election; and
				(3)shall not be required to repay any amount
			 paid under such part A for items and services furnished prior to making such
			 election.
				(b)Individuals
			 Opting Out of Medicare Part A Eligible for Health Savings
			 AccountsSection 223 of the Internal Revenue Code of 1986 is
			 amended—
				(1)in subsection (b),
			 by striking paragraph (7), and
				(2)in subsection
			 (d)(2)(C)(iv), by inserting and who has not elected to opt out of the
			 rights to benefits under part A of title XVIII of such Act after
			 Social Security Act.
				
